From a careful reading of the record, briefs and examination of authorities, we think the judgment of the court below correct, as follows:
"Upon a consideration of the pleadings and after hearing argument of counsel, the court is of the opinion and so holds that the matter set out in defendant's further answer being noted a counterclaim, is in fact a matter in defense, and not a counterclaim, and that the plaintiffs were not required by law to reply thereto.
"It is therefore ordered, considered and adjudged that the judgment of the clerk refusing to sign said judgment by default final in favor of the defendant, L. M. Hampton upon her alleged counterclaim, be and the same is hereby in all respects affirmed, and it is adjudged that the said defendant is not entitled thereto upon the pleadings."
Affirmed. *Page 853